Title: To Benjamin Franklin from Mademoiselle ——— Defay, 10 September 1781
From: Defay, Mademoiselle ——
To: Franklin, Benjamin


Monsieur
Paris 10 7bre 1781
Je pars de paris pour Notre Manufacture avec la joie que me donne lEsperance de vous y recevoir Monsieur.
Cette Maison Etablie depuis plus de quarantte ans sous la protection de Monseigneur le Duc dorleans En recevera un nouveau Lustre Et dont le prince protecteur qui En sera informe comme des premiers avis que vous avez bien voulue me donner vous En saura grés.
Mr. holker vôtre ami Monsieur Et qui a des vües sur Cette Entre prisse Ma assurée de toutes votre protection.
Cest dans Cette Confience que josse vous prie Monsieur de vouloir bien ne me pas oubliez.
Si vous me faitte la grace de men faire prevenire jenveree a la poste qui précéde Montargis Et notre Manufe. ou a tel Endroit quil vous plaira mindicquer.
Jay lhonneur dEstre avec la plus respectueuse reconnoissance Monsieur Votre tres heumble Et tres obeissante servantte
Defayde present En sa Manufe.de papier A Montargis
 
Notation: De Fay 10 sep. 81.
